DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This Action is in response to the Amendment filed on September 9, 2021.  Claim 27 has been added.  Claims 1-27 are currently pending and have been examined.  This communication is the ninth (9th) action on the merits.


Response to 37 CFR 1.132 Affidavit
The inventor declaration under 37 CFR 1.132 filed September 9, 2021 is insufficient to overcome the rejection of claims 1-26 based upon the Shaw and Uro references applied under 35 U.S.C. § 103 as set forth in the last Office action.  The declaration is centered on the opinion of the Declarant and does not cite or provide any evidence thereof.  Thus, the declaration is not found persuasive due to the lack of objective evidence, and the showing of nonobviousness not commensurate in scope with the claims.
	The declaration states that the Shaw reference does not describe how to accurately convert a duration determined based on the color sequence into a measure of in-view time; that estimating a time-in-view by multiplying a frame rate by a duration determined based on the color sequence is a simple approach for estimating the duration of the in-view; that accuracy would be suspect given that any pre-identified frame rate may not accurately predict an actual frame rate at which the animated GIF was played, and instead only indicate the intended frame rate based on foreknowledge of the file.  “Thus, one of skill in the art would not have been motivated to incorporate this error-prone technique.” [Section 6]  However, suspecting that any Shaw is not suspect nor error-prone. 
	The declaration speculates that a person of skill in the art would have not have thought to attempt to combine the method of Shaw to measure a duration of time that an animated GIF is in view with Flash. [Section 9].  However, Shaw discloses using flash animation and that its mechanisms can compare the viewability information from the GIF-based monitoring code with other viewability information e.g., from JavaScript based approaches, also, that it is understood by one skilled in the art that the disclosure is “made only by way of example, and that numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention. Features of the disclosed embodiments can be combined and rearranged in various ways.” [Col. 14].
	The declaration alleges that a person of skill in the art would not have thought to generate an in-view metric based on a value corresponding to the in-view indicator indicating the invisible animation is in-view when an average frame rate of the invisible animation is in a range of 50-60 frames per second and the value corresponding to the in-view indicator indicating that the invisible animation is not in-view when the average frame rate of the invisible animation is in a range of 2-4 frames per second; and further states that a SWF instance is not an invisible animation [Section 10].  However, this is in contradiction to Applicant’s specification, which states that 
the Flash browser plug-in reduce the frame rates of Flash movies ("SWFs") when they are not in-view on the screen in order to conserve system resources. The system and methods of the present technology use this characteristic to determine whether "SWF" files (animations) placed over, under, or near, an advertisement are in-view, and then use that information to infer whether the entire advertisement is in-view. Code within the standard industry definition. [0022] (emphasis added)

	As such, it is clear that the declared in-view and not in-view frame rates are design choices to conform to industry standard values typically understood, and are not for any meaningful significance.  Also, stating that writing a software program “was not easy” is not a teaching away from what a reference discloses.  Indeed, Uro does not state that a not in-view rate should be more than 4 fps nor does it state that an in-view range should be greater than 60 fps.  That would be a teaching away from the industry standard.
	The remaining declaration refers only to the invention described in the application and not to the individual claims of the application.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jager (US Patent Publication 2012/0324098) in view of Shaw (US Patent 10387911) in further view of Uro (Non-Patent Literature “Timing it right” http://www.kaourantin.net/2010/03/timing-it-right.html).
A.	In regards to Claims 1, 9 and 18, De Jager discloses, a computer-implemented method, computer-useable medium and a system comprising:
a processor; De Jager [0037];
	a memory storing instructions; De Jager [0037]; 
	executing, in a web browser of a client device, a script tag that downloads and renders content of a webpage and JavaScript code; De Jager [0028];
	identifying an area of the webpage at which the content is located using the JavaScript code; De Jager [0021: the invention make use of behavioural difference of elements of a webpage to infer information regarding whether test features are in view, and, from this, whether advertisements are in view; 0064: client-side code is designed to allow the research server to retrieve information as to whether the advertisement is in view when served with the web page];
	superimposing, by using the JavaScript code a plurality of invisible animations onto the area of the webpage such that each invisible animation of the plurality of invisible animations is superimposed over at least a portion of the area of the webpage; De Jager Fig. 4A [0058: the test feature may be a single, transparent test pixel overlaid on the advertisement; 0072: the client-side code requested by the research server embeds the applets which form the test feature and the control feature; 0064: the client side code is JavaScript; 0092 the term "a" or "an" does not exclude a plurality];
	monitoring a frame rate of each of the plurality of the invisible animations; see at least De Jager [0025: the behavioural characteristic comprises a frame progression rate of the test feature; 0041];
	for each invisible animation of the plurality of invisible animations: 

	and executing a call, by code within the invisible animation, to the JavaScript code reporting the value of the in-view indicator of the invisible animation; De Jager [0073: the behavioural characteristic may be a report from the browser API which directly indicates whether the test feature is or is not being displayed];
	generating, using the JavaScript code, an in-view metric associated with the content of the webpage based on the value corresponding to the in-view indicator of each of the plurality of invisible animations, the in-view metric including a measured duration of time over which the content was in-view; De Jager [0076: determining whether the test feature is in view provides an indication of whether the advertisement is in view. Based on this, the client side code acts to analyze (i.e. creates a metric) as to whether or not the advertisement is in view by generating the test feature and observing the rate at which its frames progress; 0085: the test features may be aspects of the advertisement itself which must be redrawn, and these can be monitored during the rendering of the web page to determine whether they are in view or not, (i.e. measured duration)].
	and transmitting, to a server over a network, the in-view metric associated with the content of the webpage; De Jager [0086: the test feature or test features may be served along with the advertisement and the test feature or test features may monitor and transfer the frame 
	additionally or alternatively, generating, using the JavaScript code, an in-view metric associated with the content of the webpage based on the value corresponding to the in-view indicator of each of the plurality of invisible animations, the in-view metric including a measured duration of time over which the content was in-view; this is disclosed by Shaw [Col.7 Ln.34-47: determine whether an advertisement has been viewed by placing GIF-based monitoring code within a website and, more particular, adjacent to the advertisement. For example, in some embodiments, these mechanisms can be used to provide an animated image file, such as a GIF image, that is associated with content or a portion of content, such as an advertisement on a webpage. By monitoring one or more animated image files for a given webpage, the mechanisms can be used to determine whether the content was in view or is in view, and the amount of time that the content was in view; Col.13 Ln 52-56: the application can encompass a computer program written in a programming language recognizable by the computing device executing the application (e.g., via any suitable encoding, such as Java, JavaScript, Adobe Flash, ActionScript, or any other suitable approaches)];
 	it would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the disclosures of De Jager with the disclosures from Shaw with the motivation to provide monitoring code in an advertisement that can include advertisement placement information, browser information, advertisement viewability information, and/or user engagement information on one or more pages, which can, for example, be used to generate user engagement metrics and/or probabilistic models in accordance with the described data.  Shaw [Col.12 Ln.9-23].  
	De Jager discloses, the value corresponding to the in-view indicator, but does not specifically disclose, indicating the invisible animation is in-view when an average frame rate of the invisible animation is in a range of 50-60 frames per second and the invisible animation is 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the disclosures of De Jager/Shaw with the disclosure from Uro with the motivation to throttle the Flash Player when a SWF instance is not visible to provide for better user experience.  Uro [p 3].  Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.
B.	In regards to Claim 2, 10 and 19, De Jager discloses, wherein the content includes one or more advertisements displayed on a hosted webpage.  De Jager [0070].
C.	In regards to Claim 3, 11 and 20, De Jager discloses, wherein the one or more advertisements include at least one of text, picture, and video.  De Jager [0063 Ln. 2-4].
D.	In regards to Claim 4, 12 and 21, De Jager discloses, wherein the one or more advertisements include one or more hyperlinks leading to more information on the one or more advertisements.  De Jager [0063 Ln. 5-9].
E.	In regards to Claim 5, 13 and 23, De Jager discloses, wherein the frame rate is detected by code executing in a restricted environment preventing the code from discovering features of the hosted web page.  De Jager [0023 Ln. 1-4].
F.	In regards to Claim 6, 14 and 24, De Jager discloses, wherein the restricted environment is an iframe.  De Jager [0023 Ln. 5-6].
G.	In regards to Claim 7, 16 and 25, De Jager discloses, wherein the plurality of invisible animations are a small web format file.  De Jager [0025 Ln. 3-4].
Claim 8, 17 and 26, De Jager discloses, determining a frame-rate of one or more animations based on user interactions, De Jager Fig. 6, [0089 Ln. 10-13]
	and determining whether animations placed over, under, and near an advertisement are in-view, and using the determination to infer whether the advertisement is entirely in-view.  De Jager Fig. 1, [0058 Ln. 3-4, 0079 Ln. 5-6].
I.	In regards to Claim 15, De Jager discloses, wherein the iframe is served by a domain that is different than the domain hosting the webpage where the iframe is contained.  De Jager [0011].
J.	In regards to Claim 22, De Jager discloses, wherein the one or more advertisements on the webpage are determined to be in-view or not in-view for a time the one or more advertisements are loaded on the webpage.  De Jager [0077 Ln. 4-9].

Claim-27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jager (US Patent Publication 2012/0324098) in view of Shaw (US Patent 10387911) in further view of Uro (Non-Patent Literature “Timing it right” http://www.kaourantin.net/2010/03/timing-it-right.html) and Pottjegort (US Patent Publication 2013/0185164).
A.	In regards to Claim 27, De Jager does not specifically disclose, where each invisible animation of the plurality of invisible animations extends beyond the boundary of the area of the webpage at which the content is located.  This is disclosed by Pottjegort Fig. 11, [0070 series of transparent 1x1 pixel images may be positioned such that one transparent pixel image is placed at or overlapping each corner of an advertisement].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the disclosures of De Jager/Shaw with the disclosures from Pottjegort with the motivation to provide metrics describing how much of an advertisement was visible, as well as the time period during which the advertisement was fully or partially visible.  Pottjegort [0065].

Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	Applicant’s argument regarding the 35 U.S.C. § 103 rejection that De Jager does not disclose generating an in-view metric that includes a measured duration of time.  The Examiner respectfully disagree.  De Jager discloses that an advertisement is measured for the duration of time it is rendered, in that test features (animation) that are aspects of the advertisement itself are redrawn and monitored during the rendering of the web page to determine whether they are in view or not.  De Jager [0085].
	Applicant argues that one of skill in the art would not have been motivated to use the monitoring code technique from Shaw to apply to a context where JavaScript code is used to generate an in-view metric that includes a measured duration of time over which content was in view.  The Examiner respectfully disagree.  Shaw’s technique that includes a measured duration of when an advertisement was in view was operable before the instant application; as was De Jager.  Therefore, it would have been reasonable and predictable to combine the teachings in order to determine whether an advertisement was in view and for how long.  Furthermore, Shaw makes it clear that one skilled in the art would understand that numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention and that features of the disclosed embodiments can be combined and rearranged in various ways. Shaw [Col.14 Ln 30-35].
	Applicant contends that Shaw fails to disclose how its technique could be used to accurately measure an in-view time, given that no measurement of frame rate of an animated GIF is available and that the frame rate can be affected by properties of the GIF filed (e.g., the number of frames), other processing being performed by the computer, and/or hardware specifications of the computer; and the challenges of using Flash to accurately estimate frame In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding, De Jager discloses invisible animations tracked by frame rates.  Shaw is used in combination to show that a metric can be generated with an in-view indicator and includes measuring how long an advertisement has been in view, as claimed.
	Applicant submits that a SWF instance is a Flash file format (e.g., a multimedia file) and is not an invisible animation, and that the rationale of why the frame rate would be adjusted does not apply to invisible animations, and further, that Uro teaches away from the proposed combination of references.  The Examiner respectfully disagree.  As a first matter, Applicant’s specification does not describe an invisible animation frame rate of 50-60 fps nor a frame rate of 2-4 fps.  Indeed, it only describes SWF file animations being in the frame rate range of 50-60 fps or 2-4 fps.  In regards to the rationale of Uro, since the claimed invention is implemented through well-known computer technologies and industry standards, combining their features, as a whole, using such well-known computer techniques would be reasonable, according to one of ordinary skill in the art.  Moreover, the elements disclosed by De Jager and Uro would function in the same manner in combination as they do in their separate embodiments; and there is no fundamental change in scope or teaching away, because Uro does not criticize, discredit, or otherwise discourage the solution claimed.  Thus, it would be reasonable to conclude that their resulting combination would be predictable. Furthermore, the claimed feature does not add to the functionality of the claimed invention. A review of the specification provides no support that the limitation in question serves any advantage or solves a stated problem.




Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622